DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Allowable Subject Matter
 	Claims 1, 3-12, and 15 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 3, 12, and 15 are allowed because the prior art of record singly or in combination failed to teach a management device determines main and backup base stations and transmits to them and terminal device connection request while simultaneously transmitting communication request to the main base station, the requests then enabling the connection, and upon receiving path switching request from main base station upon decrease in its terminal communication quality transferring the request to the backup base station.
 	Claims 4-11 are allowed because they depend on claim 1.
. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to management of backup base station:
U.S. Pat. Application Pub. No. 2020/0329408 to Selvaganapathy et al. 	U.S. Pat. Application Pub. No. 2014/0084874 to Eger et al.

  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/Suhail Khan/
Primary Examiner, Art Unit 2642